UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6485



HOWARD BRYAN HARMON, JR.,

                                               Petitioner - Appellant,

          versus


RON ANGELONE,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-198-7)


Submitted:   August 24, 2000                 Decided:   August 30, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Howard Bryan Harmon, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Howard Bryan Harmon, Jr., appeals the district court’s order

denying his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   Although Harmon’s § 2254 petition was a successive

petition, the district court denied it as untimely filed.   Because

Harmon did not obtain authorization from this court to file the mo-

tion in the district court, see 28 U.S.C.A. § 2244(b)(2), (b)(3)(A)

(West Supp. 2000), the district court did not have jurisdiction to

consider it.   See Romandine v. United States, 206 F.3d 731, 734

(7th Cir. 2000); United States v. Key, 205 F.3d 773, 774 (5th Cir.

2000); Hernandez v. Campbell, 204 F.3d 861, 866 (9th Cir. 2000);

United States v. Barrett, 178 F.3d 34, 41 (1st Cir. 1999), cert.

denied, 120 S. Ct. 1208 (2000); Lopez v. Douglas, 141 F.3d 974,

975-76 (10th Cir.), cert. denied, 525 U.S. 1024 (1998); Williams v.

Hopkins, 130 F.3d 333, 336 (8th Cir. 1997); Hill v. Hopper, 112

F.3d 1088, 1089 (11th Cir. 1997).   We therefore deny a certificate

of appealability and dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2